         Case 1:21-cv-00221-CC Document 18 Filed 04/22/21 Page 1 of 5




                    UNITED STATES DISTRICT COURT    HL~D SN u.LER;:s {WHCE
               FOR THE NORTHERN DISTRICT OF GEORGIA       LS.DJ. ~
                          ATLANTA DIVISION              APR 22 2021
                                                                                                   r.;.


Glenford Kennard Hyatt,                      )                                                 Dop~ Q.~dc
                                             )
              Plaintiff,                     )
                                             )   CASE NO. 1:21-CV-0221-CC
v.                                           )
                                             )
M&T Bank,                                    )
Lakeview Loan Servicing LLC.                 )
          Defendant,

PLAINTIFFS RESPONSE TO DEFENDANTS MOTION TO DISMISS DUE
TO NON-RESPONSE. NOTICE TO AGENT IS NOTICE TO PRINCIPLE

      COME NOW Glenford Kennard Hyatt (“Plaintiff’), as affiant by special

appearance, hereby respond to Defendants M&T Bank (“M&T”) and Lakeview

Loan Servicing, LLC (“Lakeview”) (collectively, “Defendants”), by and through

their undersigned counsel; their “NOTICE OF PLAINTIFF’S NON-RESPONSE

TO MOTION TO DISMISS”. Plaintiffs intent and purpose by issuing “MOTION

TO MOVE THE COURT FOR SUMMARY JUDGMENT BY ORDER” was

response to Defendants “MOTION TO DISMISS FOR FAILURE TO STATE A

CLAIM”. The claims on page 2 & 3 of the document (Doc. 13) “MOTION TO

MOVE THE COURT FOR SUMMARY JUDGMENT BY ORDER” (filed with the

court March   17th,   2021) cites 5 claims that directly oppose the Defendants’ motion

to dismiss for failure to state a claim. The defendants have not directly responded to
                                                           Signed This      day of April 2021.

                                                              lain iff Glenford Kennard Ryan
         Case 1:21-cv-00221-CC Document 18 Filed 04/22/21 Page 2 of 5




any of these claims in over 30 days. The     3’S”   party interloper for the Defendants has

chosen to slander the Plaintiff by using wording such as “unintelligible” in Doc. 15

at 1. Furthermore, it has been 60 days since Doc. 9 was filed with the court and the

Defendants have yet to directly respond to all reasonable requests to verify a debt

actually exists from the original transaction that I, the affiant, acting as consumer,

made with my person. It has also been 30 days since I, the affiant, have reasonable

requested M&T Bank to produce the original wet ink signature of the promissory

note for the alleged debt obligation between M&T Bank and the Plaintiff; or an

affidavit, signed under penalty of perjury, of loss promissory note.

      In addition, Doc. 14 (NOTICE OF PLAiNTIFF’S NON-RESPONSE TO

MOTION TO DISMISS) only mentioned the Defendant M&T Bank and not

Lakeview Loan Service LLC. The 3~ party interloper for the Defendants has

represented both Defendants’ in previous motions to the court, so the removal of 1

of the Defendants, whether intentional or by clerical error, makes it unclear if both

Defendants are filing this motion in Doc. 14. However, out of an abundance of

caution, the Plaintiff has added both Defendants to this response.

      WHEREFORE, premises considered, Plaintiff respectfiilly request the Court

to deny Defendants’ Motion to Dismiss Due to Failure to State a Claim, and grant

Plaintiff the relief mentioned in Doc. 13.


                                             2                  Signed This~?Z    day of April2021.
                                                                                C
                                                                  PlaintifrçGlenford Kennard Hyatt
Case 1:21-cv-00221-CC Document 18 Filed 04/22/21 Page 3 of 5




RespectfUlly submitted, this 22nd day of April, 2021.


                                       /s/ Glenford Hyatt
                                       Glenford Hyatt
                                       Attorney Of Fact/Propria Persona
                                       Glenh4480~gmail.com

                                        GLENFORD HYATT
                                        0/0 4480 S Cobb Drive SE
                                        STE H, Box 558
                                        Smyrna, GA 30080




                               3              Signed This   77 day of April2021.

                                                P1aintiff~ Glenford Kennard Hyatt
        Case 1:21-cv-00221-CC Document 18 Filed 04/22/21 Page 4 of 5




                      CERTIFICATION OF COUNSEL

     I hereby certify that the foregoing document has been prepared with Times
New Roman, 14 point font, one of the font and point selections approved by the
CourtinLR5.1C.

                                               Is! Glenford Hyatt
                                               Glenford Hyatt
                                               Attorney Of Fact/Propria Persona
                                               Glenh448O~gmail.com
GLENPORD HYATT
do 4480 S Cobb Drive SE
STE H, Box 558
Smyrna, GA 30080




                                        4             Signed This 22— day of April 2021.

                                                        Plaintth~Glenford Kennard Hyatt
     Case 1:21-cv-00221-CC Document 18 Filed 04/22/21 Page 5 of 5




                     CERTIFICATE OF SERVICE

  I hereby certify that on April 22rn1, 2021, the foregoing document was
mailed via First Class Registered Mail to the following:


Rachel R. Friedman
BURR & FORMAN LLP
171 Seventeenth Street, NW, Suite 1100
Atlanta, Georgia 30363



                                         Is!    Glenford Hyatt
                                         Attorney of Fact, Propria Persona
                                               G1enh4480@Gmai1.com




                                     5              SignedThis ZZ-dayofApril2O2l.

                                                  ~Hyaft
